      8:21-cv-00265-RGK Doc # 9 Filed: 09/16/21 Page 1 of 3 - Page ID # 24




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRIAN J. SUDBECK,                                            8:21CV265

                    Plaintiff,
                                                         MEMORANDUM
                                                          AND ORDER
       vs.

NORFOLK/LINCOLN REGIONAL
CENTER, and NRC/LRC PAYEE,

                    Defendant.


       This matter is before the court on Plaintiff’s application to proceed in forma
pauperis (Filing 2). The application will be granted, but the court will not authorize
issuance of summons. Instead, the matter will be dismissed for lack of subject matter
jurisdiction.

      Plaintiff’s complaint is styled as one for review of a social security disability
decision under 42 U.S.C. § 405(g). That statute provides in part:

      Any individual, after any final decision of the Commissioner of Social
      Security made after a hearing to which he was a party, irrespective of
      the amount in controversy, may obtain a review of such decision by a
      civil action commenced within sixty days after the mailing to him of
      notice of such decision or within such further time as the Commissioner
      of Social Security may allow.

     Plaintiff is not seeking judicial review of a final decision of the Commissioner
made after a hearing to which he was a party.

       Plaintiff is complaining that the Social Security Administration appointed the
Norfolk and Lincoln Regional Centers as payees for his disability insurance benefits.
(Filing 1, p. 3.) A more likely payee is the Nebraska Department of Health and
Human Services, which is responsible for operating the regional centers. See Neb.
Rev. Stat. §§ 71-911, 83-101.06.
      8:21-cv-00265-RGK Doc # 9 Filed: 09/16/21 Page 2 of 3 - Page ID # 25




       Under Nebraska law, civilly committed patients at the regional centers are
liable for the cost of their care and treatment:

      When any person is admitted to a state institution or other inpatient
      treatment facility pursuant to an order of a mental health board under
      the Nebraska Mental Health Commitment Act or the Sex Offender
      Commitment Act or receives treatment prescribed by such institution
      or facility following release or without being admitted as a resident
      patient, the patient and the patient's relatives shall be liable for the cost
      of the care, support, maintenance, and treatment of such person to the
      extent and in the manner provided by sections 83-227.01, 83-227.02,
      83-350, and 83-363 to 83-380. Such sections also shall apply to persons
      admitted to a state institution as transferees from any state penal
      institution or youth rehabilitation and treatment center but only after the
      expiration of the time for which the transferees were originally
      sentenced or committed.

Neb. Rev. Stat. Ann. § 83-364 (Westlaw 2021). “The Department deducts liabilities
from income and assets to determine available net assets eligible to pay for care. The
available net assets eligible to pay for care is multiplied by a percentage to determine
the amount the client has to pay.” Neb. Admin. R. & Regs. Tit. 202, Ch. 1, § 004.01.

       The Social Security Act provides that if an individual is unable to manage his
or her benefits, a person or entity can apply to be representative payee to receive the
individual’s benefits. See 42 U.S.C. § 405(j). Payment of benefits cannot generally
be certified to creditors who supply the recipient with goods or services, but an
exception is provided for a State licensed or certified health care facility having
custody of the disabled person. See 42 U.S.C. § 405(j)(2)(C)(iii)(IV).

       If Plaintiff wishes to challenge the certification decision, he must file a claim
with the Social Security Administration and pursue his administrative remedies. See
42 U.S.C. § 405(j)(2)(E)(i) (“Any individual who is dissatisfied with a determination
by the Commissioner of Social Security to certify payment of such individual’s
benefit to a representative payee under paragraph (1) or with the designation of a
particular person to serve as representative payee shall be entitled to a hearing by the
Commissioner of Social Security to the same extent as is provided in subsection (b),
and to judicial review of the Commissioner’s final decision as is provided in

                                           2
      8:21-cv-00265-RGK Doc # 9 Filed: 09/16/21 Page 3 of 3 - Page ID # 26




subsection (g).”). Plaintiff cannot start the process in federal court. See Hunter v.
Saul, No. 3:19-CV-1021-J-34JBT, 2020 WL 4275562, at *4 (M.D. Fla. July 8, 2020)
(plaintiff not entitled to judicial review of Commissioner’s representative payee
decision until administrative remedies are exhausted), report and recommendation
adopted, 2020 WL 4261188 (M.D. Fla. July 24, 2020); Laurie Q. v. Callahan, 973
F. Supp. 925, 932 (N.D. Cal. 1997) (holding that plaintiffs must “submit their
representative payee claims to the Commissioner before” seeking judicial review).

      IT IS THEREFORE ORDERED:

         1. Plaintiff’s application to proceed in forma pauperis (Filing 2) is granted.

         2. This matter is dismissed without prejudice for lack of subject matter
            jurisdiction.

         3. Plaintiff’s motions for appointment of counsel (Filings 5, 6) are denied
            without prejudice, as moot.

         4. Judgment shall be entered by separate document.


      Dated this 16th day of September 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          3
